                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 13-cr-00313-PJH-1
                                  8                    Plaintiff,

                                  9             v.                                     ORDER DENYING APPLICATION FOR
                                                                                       IMMEDIATE RELEASE
                                  10     CHARLES WILLIAM EBERHART,
                                                                                       Re: Dkt. No. 59
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the court is the emergency application for immediate release filed by
                                  14   represented defendant Charles William Eberhart in light of the increasing risks to health
                                  15   that the coronavirus disease (“COVID-19”) poses to incarcerated persons. The
                                  16   government opposes the application for release, and the Probation Office has provided
                                  17   the court with a response to defendant’s application. On March 25, 2020, defendant filed
                                  18   a reply brief. The court determines that the matter is suitable for decision without a
                                  19   hearing and is submitted on the papers. Given the dynamic nature of the COVID-19
                                  20   pandemic, the court is continually advised of developments affecting incarcerated
                                  21   defendants and the Bureau of Prisons (“BOP”) by the United States Marshal, the Pretrial
                                  22   Services Office, the Probation Office, the Federal Public Defender’s Office, the
                                  23   government and others. In the absence of a specific showing that compassionate
                                  24   release is warranted in this case, the application for immediate release is DENIED.
                                  25          On December 16, 2013, the court sentenced defendant to 71 months in custody
                                  26   and three years of supervised release on one count of felon in possession of a firearm in
                                  27   violation of 18 U.S.C. § 922(g)(1). On July 8, 2019, defendant was released from
                                  28   custody and began his term of supervised release. On November 21, 2019, the court
                                  1    ordered issuance of an arrest warrant on a petition alleging violations of supervised

                                  2    release conditions. On March 4, 2020, defendant admitted to committing a new crime

                                  3    and being found in possession of a firearm in violation of his supervised release. The

                                  4    court sentenced defendant to five months in custody and 31 months of supervised

                                  5    release with the added special condition that defendant reside in a residential reentry

                                  6    center for 90 days. Defendant now seeks immediate release from custody due to the

                                  7    COVID-19 pandemic.

                                  8           A court generally may not correct or modify a prison sentence once it has been

                                  9    imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of

                                  10   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

                                  11   Defendant seeks modification of his sentence under the compassionate release provision

                                  12   of 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391,
Northern District of California
 United States District Court




                                  13   132 Stat. 5194 (Dec. 21, 2018), which added a provision to allow defendants, not only the

                                  14   Director of the BOP, to file a motion for reduction of sentence after exhausting

                                  15   administrative remedies or waiting 30 days after the warden’s receipt of a request.

                                  16   Section 3582(c)(1)(A)(i) now provides that the court may reduce an imposed term of

                                  17   imprisonment “upon motion of the Director of the Bureau of Prisons, or upon motion of

                                  18   the defendant after the defendant has fully exhausted all administrative rights to appeal a

                                  19   failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

                                  20   30 days from the receipt of such a request by the warden of the defendant’s facility,

                                  21   whichever is earlier,” after considering the applicable factors set forth in section 3553(a),

                                  22   if it finds that “extraordinary and compelling reasons warrant such a reduction” and “that

                                  23   such a reduction is consistent with applicable policy statements issued by the Sentencing

                                  24   Commission.”

                                  25          On the threshold exhaustion or 30-day requirement, defendant does not represent

                                  26   that he has exhausted his administrative remedies with the BOP under § 3582(c)(1)(A)(i),

                                  27   but asserts that the exhaustion requirement should be deemed satisfied or entirely

                                  28   dispensed with due to the BOP’s failure to address the dangers of the pandemic, or that
                                                                                     2
                                  1    the 30-day lapse requirement should be waived as futile in light of the pressing public

                                  2    health concerns. Defendant fails to demonstrate the futility of pursuing administrative

                                  3    remedies to excuse his failure to exhaust, or even seek administrative remedies at all, in

                                  4    light of the government’s demonstration that Santa Rita Jail authorities have implemented

                                  5    an outbreak control plan, and defendant’s concessions that no COVID-19 cases have yet

                                  6    been reported at Santa Rita Jail where he is incarcerated, dkt. 62 at 3–4, that the BOP

                                  7    has issued an action plan and that state officials have begun to identify state inmates for

                                  8    early release. Cf. Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012) (waiving

                                  9    exhaustion requirement for § 2241 habeas petition to change restitution payment

                                  10   schedule as futile where denial of relief was based on official BOP policy). Because

                                  11   defendant has not satisfied the exhaustion requirement, the court lacks authority to grant

                                  12   relief under § 3582(c)(1)(A)(i).
Northern District of California
 United States District Court




                                  13          Alternatively, defendant’s request for immediate release is denied on the separate

                                  14   grounds that defendant fails to demonstrate that the § 3142(g) factors considered at the

                                  15   time detention was ordered, or the § 3553(a) factors considered by the court at the time

                                  16   of sentencing only three weeks ago, have materially changed, such as the need to

                                  17   provide defendant with training or medical care, where he has not reported a serious

                                  18   illness or medical condition. Under the applicable policy statement of the Sentencing

                                  19   Commission, a reduction in sentence under § 3582(c)(1)(A) requires a determination that

                                  20   “[t]he defendant is not a danger to the safety of any other person or to the community, as

                                  21   provided in 18 U.S.C. § 3142(g)” governing pretrial release or detention. U.S.S.G.

                                  22   § 1B1.13(2). Here, not only did the court order detention pending the supervised release

                                  23   revocation proceedings upon determining that defendant was a danger to the community

                                  24   and a flight risk under the Bail Reform Act, dkt. 40, but defendant admitted at the time of

                                  25   sentencing to committing a crime while on supervised release, namely brandishing a

                                  26   firearm at two victims after a car collision, and to being a felon in possession of a firearm.

                                  27          Given defendant’s criminal history and supervised release status at the time of the

                                  28   alleged offenses, his case is distinguishable from United States v. Stephens, --- F. Supp.
                                                                                     3
                                  1    3d ---, 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020), cited by defendant in support of his

                                  2    application for immediate release. There, the court granted reconsideration of a

                                  3    detention order, in light of the changing nature of the COVID-19 pandemic since the time

                                  4    the defendant was remanded into custody, and ordered pretrial release upon finding that

                                  5    the defendant established that he did not pose a danger to the community where, among

                                  6    other considerations, he had no prior convictions that involved violent conduct or gun

                                  7    charges. The court in Stephens granted pretrial release on the separate ground that the

                                  8    public health crisis limited legal visits to prisons and impacted the defendant’s ability to

                                  9    prepare a defense. Id., 2020 WL 1295155, at *2-3 (citing 18 U.S.C. § 3142(i)). Where

                                  10   defendant has a history of firearms offenses and cannot assert a need to prepare a

                                  11   defense after the sentence has been imposed, neither of the factors found in Stephens

                                  12   weighs in favor of defendant upon consideration of § 3142(g) or the applicable § 3553(a)
Northern District of California
 United States District Court




                                  13   factors on defendant’s application for immediate release, particularly the need for

                                  14   adequate deterrence and the need to protect the public from further crimes of the

                                  15   defendant.

                                  16          Furthermore, defendant fails to show that concerns about the spread of COVID-

                                  17   19, without other factors to consider in his particular case, present extraordinary and

                                  18   compelling reasons that warrant modification of his sentence and immediate release from

                                  19   custody pursuant to § 3582(c)(1)(A), which requires that a reduction of sentence under

                                  20   this provision be “consistent with applicable policy statements issued by the Sentencing

                                  21   Commission.” General concerns about possible exposure to COVID-19 do not meet the

                                  22   criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

                                  23   the Sentencing Commission’s policy statement on compassionate release, U.S.S.G.

                                  24   §1B1.13. The relevant policy statement identifies medical conditions that meet the

                                  25   “extraordinary and compelling” requirement as those where the defendant is (i) suffering

                                  26   from a terminal illness, or (ii) suffering from a serious physical or medical condition,

                                  27   serious functional or cognitive impairment, or deteriorating physical or mental health

                                  28   because of the aging process, “that substantially diminishes the ability of the defendant to
                                                                                      4
                                  1    provide self-care within the environment of a correctional facility and from which he or

                                  2    she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A). As defendant does not

                                  3    assert that he is suffering from a medical condition as defined in U.S.S.G. § 1B1.13, a

                                  4    reduction of sentence due solely to concerns about the spread of COVID-19 is not

                                  5    consistent with the applicable policy statement of the Sentencing Commission as

                                  6    required by § 3582(c)(1)(A). The court notes that the Sentencing Commission’s policy

                                  7    statement has not been amended since the effective date of the First Step Act to refer to

                                  8    § 3852(c)(1)(A) motions filed by defendants. While the parties do not raise a dispute as

                                  9    to whether U.S.S.G. § 1B1.13 remains binding on the statutory compassionate release

                                  10   provision after its amendment by the First Step Act, district courts disagree whether the

                                  11   policy statement applies to motions for compassionate release filed by defendants.

                                  12   Compare United States v. Beck, --- F. Supp. 3d ---, 2019 WL 2716505 at *6 (M.D.N.C.
Northern District of California
 United States District Court




                                  13   June 28, 2019) (“While the old policy statement provides helpful guidance, it does not

                                  14   constrain the Court’s independent assessment of whether ‘extraordinary and compelling

                                  15   reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i)”) with United States v.

                                  16   Shields, 2019 WL 2359231 at *4 (N.D. Cal. June 4, 2019) (rejecting argument that the

                                  17   court may disregard § 1B1.13 because it has not yet been amended pursuant to the First

                                  18   Step Act), reconsideration denied (N.D. Cal. June 27, 2019). In the absence of

                                  19   controlling authority on the applicability of U.S.S.G. § 1B1.13 to motions for reduction of

                                  20   sentence filed by defendants, and in light of the limited statutory exceptions to the

                                  21   general rule of finality of judgment, the court follows the guidance of the Sentencing

                                  22   Commission limiting the scope of “extraordinary and compelling reasons” that warrant

                                  23   compassionate release pursuant to § 3582(c)(1). See Dillon v. United States, 560 U.S.

                                  24   817, 824 (2010) (“‘[A] judgment of conviction that includes [a sentence of imprisonment]

                                  25   constitutes a final judgment’ and may not be modified by a district court except in limited

                                  26   circumstances.”) (quoting 18 U.S.C. § 3582(b)).

                                  27          To the extent that defendant seeks a designation recommendation by the court to

                                  28   BOP under § 3621(b)(4) to release him from Santa Rita Jail to a halfway house or home
                                                                                     5
                                  1    confinement, the court has no authority to designate the place of confinement. The Ninth

                                  2    Circuit recognizes that “[t]he Bureau of Prisons has the statutory authority to choose the

                                  3    locations where prisoners serve their sentence.” United States v. Ceballos, 671 F.3d

                                  4    852, 855 (9th Cir. 2011) (per curiam) (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons

                                  5    shall designate the place of the prisoner’s imprisonment.”)). The recommendations of the

                                  6    sentencing court to the BOP for where the sentence should be served are only given

                                  7    non-binding weight. Id. “‘While a [district court] judge has wide discretion in determining

                                  8    the length and type of sentence, the court has no jurisdiction to select the place where

                                  9    the sentence will be served. Authority to determine place of confinement resides in the

                                  10   executive branch of government and is delegated to the Bureau of Prisons.’” Id. (quoting

                                  11   United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per curiam)). Under Section

                                  12   3621(b), the BOP is authorized to “designate any available penal or correctional facility
Northern District of California
 United States District Court




                                  13   . . . that the Bureau determines to be appropriate and suitable,” including RRCs. See

                                  14   Rodriguez v. Smith, 541 F.3d 1180, 1182 (9th Cir. 2008) (“Under 18 U.S.C. § 3621(b),

                                  15   the BOP has authority to designate the place of an inmate’s imprisonment.”). As a

                                  16   discretionary matter, the court declines to make a recommendation to the BOP

                                  17   concerning halfway house placement, particularly given that residing in a residential

                                  18   reentry center has been ordered as a condition of supervised release.

                                  19          For the reasons set forth above, defendant’s application for immediate release is

                                  20   DENIED. The global pandemic poses extraordinary challenges not only for each

                                  21   individual but for every institution charged with responsibility and oversight in matters

                                  22   affecting public health and safety, particularly in the criminal justice system. The court

                                  23   will continue to monitor the impact of COVID-19 on defendants whom it has ordered into

                                  24   federal custody.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 25, 2020

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
                                                                                     6
